DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states that “one of the ribs is formed on the first-type beam at a position near an end of the first-type beam on a first side of the first predetermined axis; and another one of the ribs is formed on the second-type beam at a position near an end of the second-type beam on a second side of the first predetermined axis that is opposite the first side”. Claim 8 depends on claim 1, however; claim 1 states that “ribs formed on second surfaces of the first beams at positions that are closer to the first predetermined axis than the first turnaround parts.” These two limitation appears to contradict each other. The ribs in claim 8 are formed at the place near to the end of the beams, which are far away from the axis, but closer to the turnaround parts. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono et al. US 2014/0368896 in view of Yamada US 2012/0162739 and Kitazawa et al. US 2012/0120470.
Regarding claim 1, Nakazono teaches an actuator (at least in Fig. 1, Fig. 6 and para [0001]), comprising: a first driving beam (para [0067] and Fig. 6: 506) that is connected to an object (mirror 504) (see also para [0071]: “Second support portions 506 are connected to mirror part 504.”) to be driven (para [0071]: “Second support portions 506 are connected to mirror part 504. Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”) and includes multiple first beams (Fig. 6 and para [0070]: 5061-5063) extending in a direction orthogonal to a first predetermined axis (510), ends of each adjacent pair of the first beams being connected to each other via one of first turnaround parts such that the first driving beam forms a zig-zag bellows structure as a whole (para [0070]: “Each of second support portions 506 also has a meandering structure” meandering structure infers zig-zag bellows structure); 
first driving sources (drivers 5081-5083) formed on first surfaces of the first beams (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506”); and 

	Nakazono fails to teach ribs formed on second surfaces of the first beams at positions that are closer to the first predetermined axis than the first turnaround parts.
In the same field of endeavor, Yamada discloses an actuator (at least in Figs. 1A and 1B: optical scanning device), comprising: a rib (Fig. 1B and para [0092]: ribs 80 and 72) formed on a back surface of the drive beam (Fig. 1B is the bottom view of the optical scanning device having plurality of second drive beams 70). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuator of Nakazono by utilizing the claimed ribs as taught by Yamada in order to provide reinforcement between the driving beams, and thus by reduce occurrence of nonlinear oscillation and generated stress and prevent deformation of mirror). The combination of Nakazono and Yamada does not specifically teach ribs are formed at positon that are closer to the first predetermined axis than the first turnaround part. However, Language in an apparatus or product claim directed to the rearrangement of parts, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).
In any event, in the same field of endeavor, Kitazawa teaches an actuator (at least in Fig. 11), comprising a ribs (4a-4c) being formed on the surface of the beam (3b) at positions that are closer to the first predetermined axis than the first turnaround parts (as shown in Fig. 11: the ribs 4a-4c are formed at the position closer to the optical axis O than the turnaround parts 3a). Accordingly, it would have been obvious to one of ordinary skill in the art to rearrange or 
Regarding claim 2, the combination of Nakazono and Yamada teaches the actuator as claimed in claim 1, and Yamada further teaches wherein each of the ribs has a width in a longitudinal direction of the first beams and a length in a lateral direction of the first beams, and the width is shorter than the length (Fig. 1B: depicts ribs 72 length along the second axis is longer than the ribs thickness along the first axis direction). 
Regarding claim 3, the combination of Nakazono and Yamada teaches the actuator as claimed in claim 1, and Yamada further teaches wherein each of the first beams has a width W1 in a direction of the first predetermined axis; each of the ribs has a width W2 in a direction that is orthogonal to the first predetermined axis; and the width W2 is less than or equal to 50% of the width W1 (see annotated figure below). 
[AltContent: textbox (Axis)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (L)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (W2)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (W1)][AltContent: arrow]
    PNG
    media_image1.png
    283
    594
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Nakazono and Yamada teaches the actuator as claimed in claim 1, and Yamada further teaches wherein each of the first beams has a width W1 
Regarding claim 5, the combination of Nakazono and Yamada teaches the actuator as claimed in claim 1, wherein the ribs are formed on all of the first beams (as shown in Fig. 1B: ribs 72 and 80 are formed in all of second beams 70). 
Regarding claim 6, the combination of Nakazono and Yamada teaches the actuator as claimed in claim 1, and Yamada further teaches wherein ribs are formed on the back of all the beams (see annotated figure above ribs 72 being formed on the back of beam 70). Yamada fails to explicitly teach wherein the ribs are formed on alternate ones of the first beams such that a first beam with a rib and a first beam without a rib are arranged alternately and adjacent to each other. However, language in an apparatus or product claim directed to the rearrangement of parts, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange a first beam with a rib and an adjacent first beam without a rib because basic design choices would have easily prompted the modification, such as adjusting the actuator due to manufacturing changes and reducing the cost of manufacturing/production. 
Regarding claim 8, the combination of Nakazono and Yamada teaches the actuator as claimed in claim 1, Yamada further teaches wherein ribs are formed on the back of all the beams (see annotated figure above ribs 72 being formed on the back of beam 70). Yamada fails to teach wherein the first beams include a first-type beam and a second-type beam disposed adjacent to In re Japiske, 86 USPQ 70 (CCPA 1950). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange a first beam with a rib and an adjacent first beam without a rib because basic design choices would have easily prompted the modification, such as adjusting the actuator due to manufacturing changes and reducing the cost of manufacturing/production. 
Regarding claim 9, the combination of Nakazono and Yamada teaches the actuator as claimed in claim 1, and Nakazono further comprising: a movable frame (para [0067]: 503) connected to the object (504); a second driving beam (505) that is connected to the movable frame (503) and includes multiple second beams extending (5051-5054) in a direction orthogonal to a second predetermined axis (509), ends of each adjacent pair of the second beams being connected to each other via one of second turnaround parts such that the second driving beam forms a zig-zag bellows structure as a whole (para [0068]: “Each of first support portions 505 has a meandering structure in which four vibrating beams 5051-5054 are connected together in an accordion fold.” Meandering structure infers zig-zag bellows structure); and second driving sources (5071-5074) formed on first surfaces of the second beams (5051-5054) (see also para [0068]), wherein the first driving sources are configured to move the first driving beam and thereby rotate the object around the first predetermined axis (para [0071]: “Second drivers 5081-
Regarding claim 11, Nakazono teaches an optical scanning device (Fig. 6 and Fig. 8: depicts scanning device), comprising: a mirror (504) including a light reflection surface; a mirror support structure (503) that supports the mirror (504); a driving beam (506) that is connected to the mirror support structure (503) and includes multiple beams (5061-5063) extending in a direction orthogonal to a predetermined axis (510), ends of each adjacent pair of the beams being connected to each other via one of turnaround parts such that the driving beam forms a zig-zag bellows structure as a whole (para [0070]: “Each of second support portions 506 also has a meandering structure” meandering structure infers zig-zag bellows structure); driving sources (drivers 5081-5083) formed on first surfaces of the beams (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506”); and 
wherein the driving sources are configured to move the driving beam and thereby rotate the mirror support structure around the predetermined axis (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”). 
Nakazono fails to teach ribs formed on second surfaces of the first beams at positions that are closer to the first predetermined axis than the first turnaround parts.
In re Japiske, 86 USPQ 70 (CCPA 1950).
In any event, in the same field of endeavor, Kitazawa teaches an actuator (at least in Fig. 11), comprising a ribs (4a-4c) being formed on the surface of the beam (3b) at positions that are closer to the first predetermined axis than the first turnaround parts (as shown in Fig. 11: the ribs 4a-4c are formed at the position closer to the optical axis O than the turnaround parts 3a). Accordingly, it would have been obvious to one of ordinary skill in the art to rearrange or reposition the ribs as need with respect to the optical axis in order to prevent the beam element from being largely deformed and thereby prevent the actuator from being damaged or broken down as described in para [0076] of Kitazawa. 
Regarding claim 12, the combination of Nakazono and Yamada teaches the optical scanning device as claimed in claim 11, and Nakazono teaches further comprising: a fixed frame . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono, Yamada and Kitazawa as applied to claim 1 above, and further in view of Aimono US 2015/0277107.
Regarding claim 7, the combination of Nakazono and Yamada teaches the actuator as claimed in claim 1, and Yamada further teaches ribs forming on the back of the beam. However, Yamada fails to explicitly teach wherein the ribs are formed on the first predetermined axis. However, it has been held that rearrangement parts with the same results or without modifying the principle operation of the device does not amount to patentable invention---mere rearrangement of such parts being an obvious modification. MPEP 2144.04, Section VI, Subsection C, citing In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In any event, Aimono teaches an actuator comprising a ribs forming on the back of the beams on the axis (as shown in Fig. 2A and 2B: ribs 8a and 8b are formed on the axis i.e., center portion of the beam 6a and 6b). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Nakazono and Yamada by utilizing the claimed ribs formed on the optical axis as taught by Aimono in order to increase rigidity of the beams as taught in para [0015].
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono et al. US 2014/0368896 in view of Yamada US 2012/0162739, Kitazawa et al. US 2012/0120470 and Yasuda US 2016/0341956.
Regarding claim 10, Nakazono teaches a method of manufacturing an actuator (Fig. 5 and para [0024]), the method comprising: patterning a silicon-on-insulator substrate to form an 
driving sources (drivers 5081-5083) formed on first surfaces of the beams (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506”), and
the driving sources being configured to move the driving beam and thereby rotate the object around the predetermined axis (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”).
Nakazono fails to teach ribs formed on second surfaces of the first beams at positions that are closer to the first predetermined axis than the first turnaround parts and attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape. 
In the same field of endeavor, Yamada discloses an actuator (at least in Figs. 1A and 1B: optical scanning device), comprising: a rib (Fig. 1B and para [0092]: ribs 80 and 72) formed on a back surface of the drive beam (Fig. 1B is the bottom view of the optical scanning device having plurality of second drive beams 70). Accordingly, it would have been obvious to one of ordinary In re Japiske, 86 USPQ 70 (CCPA 1950).
In any event, in the same field of endeavor, Kitazawa teaches an actuator (at least in Fig. 11), comprising a ribs (4a-4c) being formed on the surface of the beam (3b) at positions that are closer to the first predetermined axis than the first turnaround parts (as shown in Fig. 11: the ribs 4a-4c are formed at the position closer to the optical axis O than the turnaround parts 3a). Accordingly, it would have been obvious to one of ordinary skill in the art to rearrange or reposition the ribs as need with respect to the optical axis in order to prevent the beam element from being largely deformed and thereby prevent the actuator from being damaged or broken down as described in para [0076] of Kitazawa. 
The combination of Nakazono and Yamada fails to teach attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape. 
Nakazono, Yamada and Yasuda are related with respect to actuator and manufacturing of actuator.
Yasuda teaches the use of dicing tape to a side of a substrate and removing the dicing tape from the actuator (para [0101-0103]). Accordingly, it would have been obvious to one of 
Regarding claim 13, Nakazono teaches a method of manufacturing an optical scanning device (Fig. 5 and para [0024]), the method comprising: patterning a silicon-on-insulator substrate to form an integrated substrate including multiple actuators (para [0054]), each of the actuators (at least in Fig. 1 and Fig. 6) including a mirror (504) including a light reflection surface, a mirror support structure (503) that supports the mirror (504), a driving beam (506) that is connected to the mirror support structure (503) and includes multiple beams (5061-5063) extending in a direction orthogonal to a predetermined axis (510), ends of each adjacent pair of the beams being connected to each other via one of turnaround parts such that the driving beam forms a zig-zag bellows structure as a whole (para [0070]: “Each of second support portions 506 also has a meandering structure” meandering structure infers zig-zag bellows structure), driving sources (drivers 5081-5083) formed on first surfaces of the beams (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506”), and 
the driving sources being configured to move the driving beam and thereby rotate the object around the predetermined axis (para [0071]: “Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”).
Nakazono fails to teach ribs formed on second surfaces of the first beams at positions that are closer to the first predetermined axis than the first turnaround parts and attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape. 
In re Japiske, 86 USPQ 70 (CCPA 1950).
In any event, in the same field of endeavor, Kitazawa teaches an actuator (at least in Fig. 11), comprising a ribs (4a-4c) being formed on the surface of the beam (3b) at positions that are closer to the first predetermined axis than the first turnaround parts (as shown in Fig. 11: the ribs 4a-4c are formed at the position closer to the optical axis O than the turnaround parts 3a). Accordingly, it would have been obvious to one of ordinary skill in the art to rearrange or reposition the ribs as need with respect to the optical axis in order to prevent the beam element from being largely deformed and thereby prevent the actuator from being damaged or broken down as described in para [0076] of Kitazawa. 
The combination of Nakazono and Yamada fails to teach attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape. 

Yasuda teaches the use of dicing tape to a side of a substrate and removing the dicing tape from the actuator (para [0101-0103]). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the manufacturing method of Nakazono by utilizing the dicing tape to a side of the substrate and removing the dicing tape from the actuator as taught by Yasuda in order to hold the substrate in place during manufacturing process of the actuator i.e., cutting and mounting process of the substrate. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0191106: teaches the use of dicing tape in the manufacturing of actuator. 
US 2014/0355091: teaches the use of ribs on the back surface of the beam for reinforcing purpose. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872